El Juez Asociado Sr. del Turo,
emitió la opinión del tribunal.
Jorge Silva, José Tomás Silva y la Sociedad Agrícola Plamicrondes entablaron demanda de desahucio en la Corte *78de Distrito de Aguadilla contra Aboy, Giorgetti y Compañía, Limited, y la Plata Sugar Company, basada en la falta de pago del canon de arrendamiento de ciertas fincas rústicas, canon qne debía satisfacerse por semestres vencidos. Los demandados fueron emplazados y celebrada la vista del pleito en su oportunidad, la corte de distrito dictó sentencia el 2 de diciembre de 1913 ordenando el desahucio solicitado.
Los demandados Aboy, Giorgetti y Cía., Limited, apelaron de dicha sentencia para ante esta Corte Suprema el 3 de diciembre de 1913 y el 8 del propio mes consignaron por medio de su abogado en la secretaría de la corte de distrito, un cheque número 2901 contra The Bank of Nova .Scotia, de San Juan,, por $1,875; otro número 2123 contra el mismo banco, por $219; otro número 93365 contra el Banco Territorial y Agrícola de San Juan, por $800, y otro número 166 contra el American Colonial Bank por $856, formando en junto un total de $3,750, importe del canon del arrendamiento ven-cido el 6 de septiembre de 1913. Los tres primeros cheques tienen nota de haber sido “aceptados” y el último de haber sido “certificado” por los bancos respectivos que según se expresa en los mismos cheques son depositarios de fondos del Tesoir» Público, y todos contienen el siguiente endoso: “Páguese a la orden de Don Jorge Silva Sapia, Don Tomás Silva y Rodríguez y la Sociedad Agrícola Plamicrondes, en calidad de depósito a su favor cuando se resuelva con carác-ter definitivo la apelación que hemos interpuesto en el caso que nos siguen en desahucio en la Corte de Distrito de Agua-dilla. ’ ’
Así las cosas, la parte demandante y apelada presentó una moción a esta Corte Suprema solicitando la desestimación del recurso por no haberse cumplido por la parte apelante con lo prescrito en la sección 12 de la Ley de Desahucio. Dicha moción fué argumentada ampliamente por los abogados de ambas partes en corte abierta.
La ley invocada por los apelados es como sigue:
*79“Sección 12. — No se admitirá al demandado el recurso de apela-ción si no consigna en secretaría el importe del precio adeudado Rasta la fecRa de la sentencia, cuando el desairado se funde en falta de pago de las cantidades convenidas.
“En cualquier otro caso será requisito indispensable para ejer-citar al recurso de apelación por parte del demandado, que éste otor-gue fianza, a satisfacción del tribunal, para responder de los daños y perjuicios que puedan irrogarse al demandante.
“Tanto la consignación como la fianza d-e que Rabia la presente sección deberán quedar formalizadas dentro del término concedido para la apelación.” Leyes de 1905, pág. 289.
Los apelados sostienen:
(а) que la consignación se.Rizo fuera del término conce-dido por la ley;
(б) que no se consignó toda la cantidad adeudada, y,
(c) qué los cheques depositados en secretaría no consti-tuyen la consignación que ordena la ley y que el endoso que dichos cheques contienen está redactado en forma ilegal.
Examinemos la primera cuestión. La sentencia se dictó y registró el 2 de diciembre de 1913 y los cheques se deposi-taron el 8 del propio mes. El término para apelar y con-signar, cinco días, vencía el 7 de diciembre de 1913, pero como el dicho día 7 era domingo, de acuerdo con la ley quedó exten-dido hasta el 8. La primera cuestión dehe, pues, resolverse en contra de los apelados.
Veamos la segunda. Hemos anotado en los comienzos de esta opinión que el canon de arrendamiento de que se trata debía satisfacerse por semestres vencidos. El último semes-tre se venció el 6 de septiembre de 1913. La sentencia se dictó el 2 de diciembre de 1913 y los apelados sostienen que la consignación no debe limitarse al semestre vencido sino que debe comprender todo lo que se adeudaba hasta la exacta fecha de la sentencia. Esta misma cuestión fué resuelta por esta Corte Suprema-en el caso de Más et al. v. Borinquen Sugar Company, 17 D. P. R., 958, 960, en el sentido de que es sufi-ciente la consignación de lo que realmente se adeude a la fecha de la sentencia de acuerdo con los términos del contrato. El *80semestre vencido el 6 de septiembre • de 1913 era todo lo que se adeudaba en este caso a la fecha de la sentencia de acuerdo con los términos del contrato por ésta reconocido, y la consig-nación de su importe era bastante para cumplir con lo exigido por la ley.
Estudiemos, por último, la tercera de las cuestiones sus-citadas.
La ley ordena que en un caso como el presente en que el desahucio se funda en falta de pago, se consigne en secretaría el “importe del precio adeudado.”
El propósito que informa la ley sobre la materia, es el de garantizar los intereses del demandante impidiendo que el demandado pueda a virtud de la apelación prolongar el tiempo del disfrute de la finca sin pagar el precio estipulado, debiendo dicho precio depositarse en forma tal que, en su caso, esté inmediatamente a la disposición del demandante.
Si la sentencia apelada es justa, la del apelante es una deuda de dinero que debe satisfacerse, de acuerdo con el artí-culo 1138 del Código Civil Revisado, en la especie pactada, y no siendo posible entregar la especie, en la moneda de plata u oro que tenga curso legal en Puerto Rico.
La consignación debió, pues, haberse hecho en la Secre-taría de la Corte de Distrito de Aguadilla en la especie pac-tada, o 'en moneda de plata u oro de curso legal en esta Isla,, o en billetes del Tesoro de conformidad con lo dispuesto' en la sección 2588 de los Estatutos Revisados de los Estados Unidos.
El artículo 1138 del Código Civil Revisado prescribe tam-bién que el pago podrá verificarse por medio de pagarés a la. orden, letras de cambio u otros documentos mercantiles, pero' dispone que en tales casos sólo producirá el pago sus efectos, cuando los documentos hubiesen sido realizados o cuando por culpa del acreedor se hubiesen perjudicado.
En el presente caso se trata de cheques librados contra bancos depositarios do fondos públicos y aceptados por dichos, bancos.
*81El cheque es un efecto de comercio de creación moderna que se importó en España de Inglaterra y se reguló en el Có-digo de Comercio de 1885.
En la exposición de motivos de dicho código, se consigna que £ídos son los fines económicos que principalmente se con-siguen con el uso de los cheques en las naciones donde son conocidos, particularmente en Inglaterra y en los Estados Unidos de América; primero, poner en circulación el numera-rio metálico o fiduciario que, pendiente de inversión conser-van los particulares improductivo en sus cajas, con ventajas para éstos y para la riqueza general del país; segundo, dismi-nuir el trasiego de la moneda metálica o fiduciaria, dentro de la misma población y de una plaza a otra, ya haciendo las veces de billete de banco, ya facilitando la liquidación de deudas y créditos ciertos y efectivos que tengan entre sí varios comer-ciantes y banqueros, compensándose mutuamente los cheques que se hallan expedidos a favor de uno con los que resulten girados contra el mismo, por la mediación de ciertas oficinas o establecimientos creados al efecto.”
“Mas el logro de cualquiera de estos dos fines supone nece-sariamente la existencia de cantidades en metálico o valores realizados en poder de la persona contra quien se libra el cheque. Por eso la nota fundamental y característica de este instrumento consiste en la previa -provisión de fondos de la pertenencia real y efectiva del librador en poder del librado, en virtud de la cual puede aquél disponer del todo o parte de los mismos en favor de persona determinada o del simple por-tador del documento. T en esto también se diferencia el cheque de la letra de cambio y aun de la libranza; las cuales, no requieren la previa provisión en el momento de su expe-dición, bastando que se verifique más tarde, antes o después-de la aceptación o pago.” Véase el Código de Comercio por Bomero Girón, págs. 372 y 373.
El mandato de pago, conocido en el comercio con el nom-bre de cheque, es un documento que permite al librador reti-rar, en su provecho o en el de un tercero, todos o parte de *82los fondos que tiene disponibles en poder del librado. Art. 534 del Código de Comercio.
Nada dispone el legislador español al tratar de los che-ques, sobre su aceptación. Según el Código de Comercio, los cheques deben pagarse a su presentación y el portador debe presentarlos para su cobro dentro de los cinco días de su crea-ción si estuvieren librados en la misma plaza y de los ocho si fueren en otra diferente, y si el portador dejare pasar ese término, perderá su acción contra los endosantes y también la perderá contra el librador si la provisión de fondos hecha en poder del librado desapareciere porque éste suspendiera los pagos o quebrare.
Si examinamos el endoso de los cheques de que se trata en este caso a la luz de lo dispuesto en el Código de Comer-cio, tendremos que concluir que no está conforme con la natu-raleza del documento. Los cheques se expidieron el 6 de diciembre de 1913 y de acuerdo con la ley debían presentarse para su cobro a lo sumo dentro del término de ocho días. Sin embargo, el endoso expresa que los cheques se entregan al secretario en calidad de depósito y que deben pagarse a los de-mandantes cuando se resuelva esta apelación con carácter de-finitivo.
Expuesto lo que antecede, examinaremos los cheques y sus •endosos a la luz de la jurisprudencia americana y de las prác-ticas actuales del comercio en Puerto Eico.
“Un cheque,” dice Cyc., resumiendo la jurisprudencia, “es ■un libramiento u orden contra un-banco o institución bancaria para que en todo caso se pague cierta suma de dinero a deter-minada persona que en el mismo se especifica, o al que lo ex-pide, a su orden o al portador, con cargo a fondos en depó-sito, el cual se pagará tan pronto como se solicite su pago. Un cheque se puede negociar según el derecho mercantil y es, esencialmente, una letra de cambio doméstica expedida contra un banquero, pagadera al exigirse el pago de la misma. Sin embargo, el cheque puede ser pagadero en una fecha posterior sin que por ello deje de ser un cheque. Por lo general no *83expresa fecha o lugar de pago ni se presenta para sn acepta-ción.” 7 Cyc., 529-530-531.
“Se ha dicho qne nn cheque se diferencia de las demás letras y órdenes por el contrato tácito qne tiéne el banco como librado de honrar los cheques del depositante. De confor-midad con este parecer se ha resuelto en algunos Estados que un cheque es un traspaso de los fondos que tiene el libra-dor en el banco por la suma que en él se especifica y que la persona a quien el pago deba hacerse o subsiguiente tenedor podrá demandar al depositario por virtud del cheque sin que medie aceptación o certificación. También se ha decla-rado que el librador podrá demandar al librado en beneficio de los tenedores de sus cheques pendientes de pago. Sin embargo, en casi todos los Estados Unidos y en Inglaterra'se ña resuelto que un cheque no es un traspaso de ninguna parte de los fondos en depósito; que podrá anularse hasta que sea aceptado o pagado y no puede considerarse como una deuda vencida entre el depositario y el tenedor de modo que pueda servir al tenedor como contra reclamación a un depositario insolvente; y que el tenedor no podrá demandar al banco por virtud de un cheque que no ha sido aceptado.” 7 Cyc., 650-651-652'.
Según las prácticas actuales de nuestro comercio, los che-ques se aceptan o certifican por los bancos contra los cuales se libran, y entonces el verdadero deudor es el librado o sea el banco, representando el cheque una cantidad depositada en el banco a favor de la persona a quien deba de pagarse ei cheque.
A este respecto la jurisprudencia, resumida también por Cyc., es como sigue: “Cuando un cheque es pagadero a su presentación a menudo se considera su certificación en lo que respecta al librador como un pago del cual queda relevado. Esto sucede así cuando el tenedor solicita la certificación des-pués que ha sido entregado el cheque. El librador no que-*84dará por el contrario exento de responsabilidad por una cer-tificación que él mismo baya pedido.” 7 Cyc., 644. Í£E1 libra-dor puede dar contraorden o anular un cheque basta tanto que no sea pagado, certificado o traspasado a un portador de buena fe; pero no podrá darse contraorden una vez que el cheque ha sido aceptado o después que ha sido traspasado legalmente en el curso de los negocios a un portador de buena fe por valor.” 7 Oye., 647-648.
Ahora bien, dando toda su fuerza y valor a los cheques de que se trata en este caso, reconociendo que habiendo sido aceptados por los bancos contra los cuales se libraron repre-sentan la suma debida por los apelantes a los apelados, depo-sitada en los expresados bancos, y que habiendo sido solici-tada la aceptación por los apelantes, además de los bancos continúan siendo los dichos apelantes responsables del valor de los cheques, aun así, es necesario reconocer que no consti-tuyen la ‘ ‘ consignación del precio adeudado ’ ’ que exige la ley, de acuerdo con el Código Civil, artículo 1138, porque dichos cheques no han sido realizados, ni aceptados por el acreedor, han quedado perjudicados por su culpa; y de acuerdo con el derecho americano, porque “aunque es un hecho que los che-ques certificados pasan de mano en mano como dinero efectivo (cash), es lo cierto que no s.on dinero efectivo o moneda, en el sentido legal de estos términos.” Bickford v. First National Bank, 42 Ill., 238; 89 Am. Dec., 440.
Pero hay más. Aun cuando pudiera concluirse — que no puede — que cheques aceptados por bancos de reconocida sol-vencia surtían el efecto de una verdadera consignación en casos de esta naturaleza, aun así en este caso concreto, no po-dría dárseles tal efecto debido a los términos en que aparecen redactados los endosos. El precio debe consignarse de modo que pueda percibirse por su dueño sin dificultad alguna. Las palabras “ cuando se resuelva con carácter definitivo la ape-lación,” etc., usadas en los endosos, constituyen una condición *85cuyo cumplimiento puede ser origen de interpretaciones varias y motivo bastante para convertir tal vez en litigioso un dere-cho que debe ser perfectamente claro.
El caso de Veve et al. v. Fajardo Sugar Growers’ Association, 18 D. P. R., 282, 292, invocado por los apelantes, no sos-tiene su contención. En dicho caso no se resolvió que una consignación hecha en documentos de depósito, era por sí misma válida. Al contrario, se dijo claramente que la parte a quien se intentó pagar con dichos documentos, no estaba en el deber de aceptarlos. Fueron las circunstancias del caso las que dieron validez al acto. Las palabras de esta corte, según aparecen en la opinión emitida por su Juez Presidente Sr. Hernández, son las que siguen: ‘ ‘ Con arreglo a los precep-tos legales transcritos las demandantes no estaban en la obli-gación de aceptar el pago del semestre de arrendamiento de julio a diciembre de 1910, recibiendo los documentos de depó-sitos enviados por la parte demandada; pero como ellas no rechazaron en absoluto tales documentos sino que los devol-vieron por observar en los mismos notable error que debía ser rectificado, claro es que manifestaron su propósito de aceptarlos, siempre que se hiciera la rectificación.”
Habiendo en consideración todo lo expuesto, la tercera de las cuestiones suscitadas por los apelados debe resolverse en su favor y en su consecuencia desestimarse la apelación inter-puesta, por falta de cumplimiento de lo prescrito en la sec-ción 12 de la ley de desahucio.

Concedida la moción y desestimada la apelación.

Jueces concurrentes: Sres. Presidente Hernández y Aso-ciados "Wolf y Aldrey.